Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-6-2008

USA v. Pressey
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4779




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Pressey" (2008). 2008 Decisions. Paper 252.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/252


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    ___________

                                    No. 07-4779
                                    ___________

                          UNITED STATES OF AMERICA

                                          v.

                                 DEION PRESSEY,

                                               Appellant
                                    ___________

                   On Appeal from the United States District Court
                              for the District of Delaware
                            (D.C. Criminal No. 07-cr-00044)
                  District Judge: The Honorable Joseph J. Farnan, Jr.
                                      ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 27, 2008

             Before: McKEE, NYGAARD, and MICHEL,* Circuit Judges.


                              (Filed : November 6, 2008)

                                    ___________

                             OPINION OF THE COURT
                                  ___________




       *The Honorable Paul R. Michel, Chief Judge, United States Court of Appeals for
the Federal Circuit, sitting by designation.
NYGAARD, Circuit Judge.

       Appellant, Deion Pressey, pleaded guilty to conspiracy to distribute, and to possess

with intent to distribute, heroin. Appellant argued before the District Court that it should

sentence him below the Guideline range. The District Court declined and imposed a

sentence of 46 months’ imprisonment, a sentence which was at the bottom of the

Guideline range.

       The Appellant raises only one issue on appeal, namely that the District Court failed

to adequately consider and evaluate the statutory sentencing factors, other than the

sentencing guidelines, and that this failure resulted in a sentence greater than necessary to

accomplish the statutory sentencing scheme. We review a sentence for reasonableness,

applying an abuse of discretion standard. Gall v. United States, 552 U.S. –, 138 S. Ct.
586, 594 (2007). Appellant bears the burden of showing unreasonableness. United States

v. Cooper, 437 F.3d 324, 332 (3d Cir. 2006).

       We have examined the record and the colloquy on appeal, and have concluded that

Appellant has not borne his burden of showing unreasonableness. Hence, we conclude

that the Appellant’s contention is without merit and we will affirm.




                                              2